DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation: “further comprising the steps of winding the web of cellulosic fibers in to a roll and then unwinding roll and …”.  “then unwinding roll”  appears grammatically incorrect, and possibly missing a word, such as “the”, between “unwinding” and “roll”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "The method of claim 12…".  There is insufficient antecedent basis for this limitation in the claim, as claim 12 depends from itself.  Based on the context used in claim 
Claim 20 recites the limitation "The method of claim 20…".  There is insufficient antecedent basis for this limitation in the claim, as claim 20 depends from itself.  Based on the context used in claim 20 to “further comprising heat curing the first binder in a second curing step….” and its position following claim 19 (which further teaches a “first curing step”), it appears that claim 20 may have been intended to depend from claim 19.  For purposes of examination claim 12 will be interpreted as at least inclusive of depending from claim 19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champaigne Jr. et al (US 3,616,797; hereafter Champaigne).

providing a web of cellulosic fibers, the web having a first surface and second surface (See, for example, Figures, col 3 line 71-75);
applying a first binder (12’, polyvinyl alcohol) to the first surface in a coating, wherein the coating comprises randomly distributed deposits (such as via spraying) of the first binder (See, for example ,Fig 2, col 2 lines 34-70) ; and
applying a second binder (16’, water insoluble binder) in an intermittent (discontinuous) pattern on the first surface to define first regions on the first surface that include first binder but no second binder and to define second regions on the first surface that include both first binder and second binder (See, for example, Fig 2, col 2 lines 69-col3 line 1).
Claim 2: Champaigne further teaches wherein the first binder is sprayed onto the first surface and wherein the second binder is not sprayed (such as printed) onto the first surface (See, for example, Fig 2, col 2 lines 34-col 3 line 1, claim 1).
Claim 4: Champaigne teaches the pattern comprises a regular periodic configuration of binder line objects through and area, thus it reads on it being a lattice pattern (See, for example, Fig 2).  
Claim 6: Champaigne further teaches heat curing the web after the first binder is applied and before the second binder is applied (See, for example, col 2 lines 34-col 3 line 1).
Claim 8: Champaigne further teaches heat curing the second binder in a second curing step after applying the second binder (See, for example, col 2 lines 34-col 3 line 1).

after applying the first binder to the first surface, applying a second binder to the first surface in a discontinuous pattern (See, for example, Fig 2, col 2 lines 69-col3 line 1).
Claim 15:  Champaigne further teaches wherein the continuous, random pattern covers a first binder surface area, and the discontinuous pattern covers a second binder surface area that is at most 10 percent of the first binder surface area (see, for example, Fig 2, when considering the central area of ~5x5.5” (~27.5 sq in) spanning the upper left 16’ to the lower right 16’including region  which includes  50 spaced lines measuring ½” x 1/16” (~50/32”) of the second binder; the area of coverage of the second binder divided by the area is ~5.68%).
Claim 16: Champaigne further teaches wherein the first binder is sprayed onto the first surface and wherein the second binder is not sprayed (such as printed) onto the first surface (See, for example, Fig 2, col 2 lines 34-col 3 line 1, claim 1).
Claim 19: Champaigne further teaches heat curing the first binder in a first curing step after applying the first binder but before the second binder is applied (See, for example, col 2 lines 34-col 3 line 1).
Claim 20: Champaigne further teaches heat curing the second binder in a second curing step after applying the second binder (See, for example, col 2 lines 34-col 3 line 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Champaigne as applied to claims 1 and 14 above, and further in view of Petterson et al (US 2,705,687; hereafter Petterson).
Claims 3 and 17: Champaigne teaches the method of claims 1 and 14 (above).  Champaigne broadly teaches the application of the intermittent pattern is via printing (See, for example, col 2 lines 64-71), but Champaigne is silent as to what type of printing, so it does not explicitly teach the roll printing.  Petterson teaches a method of printing intermittent linear patterns of binder onto a nonwoven web (See, for example, Figures, col 2 lines 63-82).  Petterson further teaches wherein such intermittent pattern can be achieved over a continuous length of web by using a conventional printing device, such as a roll printer (See, for example, col 8 lines 1-23).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated using a roll printer to achieve the taught printing of the intermittent pattern to the non-woven web since roll printers are well known and conventional in the nonwoven fabric art to predictably achieve printing of binders in intermittent patterns onto non-woven fabric webs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Champaigne as applied to claim 6 above, and further in view of DeLucia et al (US 2003/0077970; hereafter DeLucia).
.

Claims 1-2, 4, 6, 8, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2012/0258640); hereafter Rice) in view of Champaigne.
Claim 1: Rice teaches a method of making a dispersible wet wipe (See, for example, abstract, [0020]).  Rice teaches providing a web of cellulosic fibers having a first and second surface (See, for example, [0006], [0018], [0028]). Rice further teaches wherein the method broadly comprises contacting a non-woven fabric with a binder by conventional application techniques, including plural applications, 
Like Rice, Champaigne teaches a method of making nonwoven textile fabrics involving application of binder by conventional application techniques (See, for example, abstract).  Champaigne r further teaches wherein an application method comprising a first and second binder application to the same side can provide for improved wet strength while retaining flushability (See, for example, abstract, col 1 lines35-70, col 3 lines 25-34).  Particularly the two binder applications comprises a first binder coating to the first surface where the coating comprises an overall application via spraying, and a second binder coating in an intermittent print pattern on the first surface defining first regions on the first surface that include first binder but no second binder and to define second regions on the first surface that include both first binder and second binder (See, for example, Figure2, col 2 lines 34-col3 line 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated first overall / saturation application and second intermittent patterned binder applications into the method of Rice as such two part application would predictably result in improved wet strength while retaining suitable flushability, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  
Claim 2: Rice in view of Champaigne teach the method of claim 1 (above) and Champaigne further teaches wherein the first binder is sprayed onto the first surface and wherein the second binder is not sprayed (such as printed) onto the first surface (See, for example, Fig 2, col 2 lines 34-col 3 line 1, claim 1).

Claim 6: Champaigne further teaches heat curing the web after the first binder is applied and before the second binder is applied (See, for example, col 2 lines 34-col 3 line 1).
Claim 8: Champaigne further teaches heat curing the second binder in a second curing step after applying the second binder (See, for example, col 2 lines 34-col 3 line 1).
Claim 13: Rice has further taught wherein the binder application process can be applied to both sides therefore by combination with the binder application process of Champaigne (as described in the rejection of claim 1) the application to the opposite side would involve the same steps of applying the first binder in a coating on the second surface, wherein the coating comprises randomly distributed deposits of the first binder; and further comprising applying the second binder in an intermittent pattern on the second surface to define first regions on the second surface that include first binder but no second binder and to define second regions on the second surface that include both first binder and second binder (refer to rejection of claim 1 above).
Claim 14: refer to the rejection of claim 1 above.  Champaigne further teaches applying a first binder to the first surface in a continuous, random pattern (such as by spraying) (See, for example ,Fig 2, col 2 lines 34-70) ; and
after applying the first binder to the first surface, applying a second binder to the first surface in a discontinuous pattern (See, for example, Fig 2, col 2 lines 69-col3 line 1).
Claim 15:  Champaigne further teaches wherein the continuous, random pattern covers a first binder surface area, and the discontinuous pattern covers a second binder surface area that is at most 10 percent of the first binder surface area (see, for example, Fig 2, when considering the central area of ~5x5.5” (~27.5 sq in) spanning the upper left 16’ to the lower right 16’including region  which includes  
Claim 16: Champaigne further teaches wherein the first binder is sprayed onto the first surface and wherein the second binder is not sprayed (such as printed) onto the first surface (See, for example, Fig 2, col 2 lines 34-col 3 line 1, claim 1).
Claim 19: Champaigne further teaches heat curing the first binder in a first curing step after applying the first binder but before the second binder is applied (See, for example, col 2 lines 34-col 3 line 1).
Claim 20: Champaigne further teaches heat curing the second binder in a second curing step after applying the second binder (See, for example, col 2 lines 34-col 3 line 1).
Claim 21: Rice has further taught wherein the binder application process can be applied to both sides therefore by combination with the binder application process of Champaigne (as described in the rejection of claim 1 and 14) the application to the opposite side would involve the same steps of applying the first binder in a coating on the second surface, wherein the coating comprises randomly distributed deposits of the first binder; and further comprising applying the second binder in an intermittent pattern on the second surface to define first regions on the second surface that include first binder but no second binder and to define second regions on the second surface that include both first binder and second binder (refer to rejection of claim 1 and 14 above).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Champaigne as applied to claims 1 and 14 above, and further in view of Petterson.
Claims 3 and 17: Rice in view of Champaigne teaches the method of claims 1 and 14 (above).  Champaigne broadly teaches the application of the intermittent pattern is via printing (See, for example, col 2 lines 64-71), but Champaigne is silent as to what type of printing, so it does not explicitly teach the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Champaigne as applied to claim 6 above, and further in view of DeLucia.
Claim 7: Rice in view of Champaigne teach the method of claim 6 (above).  Rice broadly teaches using a non-woven web as the substrate (See, for example, [0006], [0018] [0028]), but does not explicitly teach it as being supplied as a wound web prior to applying the first binder.    DeLucia is directed to a method of applying binders to non-woven webs (See, for example abstract, [0002-0004], [0019], Fig 5).  DeLucia further teaches wherein non-woven webs can predictably be delivered to binder coating processing stations by unwinding a wound supply roll of nonwoven web, to allow for reel to reel processing of the non-woven through a sequential serious of treatment stations (See, for example, Fig 5, [0074]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated supplying the nonwoven web as a wound supply roll as such a source of nonwoven web is a predictable and well known form to supply a nonwoven web, and further would lend itself to reel to reel / indefinite length processing lines comprising multiple treatment stations (Such as application and curing stations, like those used in Rice and Champaigne); further when a primary reference is silent as to a certain detail, one of ordinary skill .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Champaigne as applied to claim 6 above, and further in view of Plummer et al (US 3,753,826; hereafter Plummer). 
Claim 18: Rice in view of Champaigne teach the method of claim 14 (described above).  Wherein Champaigne has taught a method comprising multistep application of binder, and further wherein the first binder application proceeds the second (described above) and where the second binder intermittent application process can be altered to accommodate a variety of different shapes and sizes depending on the fibers of the web and application (See, for example, col 4 lines 42-55).   But they do not teach that after application of the first binder and before the second binder is applied, winding the web into a roll and then unwinding it.  Plummer teaches a method of making nonwoven textile fabrics involving application of binder by conventional application techniques (See, for example, abstract).  Plummer further teaches the conventionality of take up rollers upon which processed and dried textile fabric can be wound to aid in subsequent handling (See, for example, fig 7 lines 40-44).  One of ordinary skill in the art would readily appreciate that given the above teaching to Champaigne of implementation of various second binder treatment configurations, there is not a one size fits all second binder application process.  Thus considering the conventionality of take up rollers as means to temporarily store treated / dried non woven mats, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an intermediate take up roll between curing of the first binder coating and application of the second binder coating as it would predictably allow for routing of the first binder coated mat to one of various different second . 

Claims 1-3, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Plummer.
Claim 1: Rice teaches a method of making a dispersible wet wipe (See, for example, abstract, [0020]).  Rice teaches providing a web of cellulosic fibers having a first and second surface (See, for example, [0006], [0018], [0028]). Rice further teaches wherein the method broadly comprises contacting a non-woven fabric with a binder by conventional application techniques, including plural applications, like spraying, rolling,  printing etc, and wherein application can be in uniform or non-uniform condition and to one or both surfaces of the web, then followed by heating /curing (See, for example, [0018-0019], [0030]).  The teaching in Rice is general in nature and does not provide particular details of the application process, so it does not particularly teach application of a first and second binder as claimed. 
Like Rice, Plummer teaches a method of making nonwoven textile fabrics involving application of binder by conventional application techniques (See, for example, abstract).  Plummer further teaches wherein an application method comprising a first and second binder application to the same side can provide for improved softness, drape, hand, tensile strength, and wet abrasion resistance (See, for example, abstract, col 1 lines 47-col 2 line 20).  Particularly the two binder applications comprises a first binder coating to the first surface where the coating comprises an overall or saturation bonding device, and a second binder coating in an intermittent print pattern on the first surface defining first regions on the first surface that include first binder but no second binder and to define second regions on the first 
Claim 2: Rice in view of Plummer teach the method of claim 1 (above) wherein Rice has taught the first binder application via spraying (refer to rejection of claim 1 above) and wherein Plummer has taught the second binder is not sprayed (it is applied by printing / roller) (See, for example, Fig , col 6 lines 12-28).
Claim 3: Plummer further teaches wherein the pattern is a roll-printed pattern (See, for example, col 6 lines 12-28, and Fig 1). 
Claim 5: Plummer further teaches wherein the first and second binder have the same chemical composition (See, for example, col 6 lines 28-30 and col 7 lines 15-30).   
Claim 9: Plummer further teaches wherein the second binder is applied in full before the first binder is applied (See, for example, Fig 1, col 7 lines 1-10).
Claim 13: Rice has further taught wherein the binder application process can be applied to both sides therefore by combination with the binder application process of Plummer (as described in the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Plummer as applied to claim 1 above, and further in view of Johnson (US 2,705,498; hereafter Johnson).
Claim 4: Rice in view of Plummer teach the method of claim 1.  Plummer doesn’t explicitly state the intermittent pattern in a lattice pattern, but further teaches wherein the particular intermittent print pattern is selected from commercially known intermittent print patterns such as those of US2,705,498 (Johnson).  Johnson teaches lattice intermittent patterns (See, for example, Fig 1-14).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a lattice intermittent pattern as Plummer has explicitly directed the reader to patterns within Johnson, and as such the lattice patterns of Johnson would predictably serve as intermittent patterns, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rice in view of Plummer as applied to claim 9 above, and further in view of DeLucia.
Claim 10: Rice in view of Plummer teach the method of claim 9 (above).  Rice broadly teaches using a non-woven web as the substrate (See, for example, [0006], [0018] [0028]), but does not 
Claim 11: Rice in view of Plummer and DeLucia teach the method of claim 10 (above) wherein Plummer further teaches heat curing the second binder in a first curing step after applying the second binder but before applying the first binder (See, for example, col 6 line 12-20 and col 6 line 63- col 7 line 10).
Claim 12:  Rice in view of Plummer and DeLucia teach the method of claim 11 (above) wherein Plummer further teaches heat curing the first binder in a second curing step after applying the first binder (See, for example, col 7 lines 1-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712